DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 have been examined and are rejected.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heng et al. (US PGPub 2014/0280363) in view of Eilers (US PGPub 2009/0249239).

As per claim 1, Heng teaches a computer-implemented method comprising:
(Heng, see paragraph [0021], receives a request that identifies or specifies node(s) in a hierarchy of nodes.) 
identifying one or more input nodes, wherein the one or more input nodes are nodes within an integration flow of the first node (Heng, see paragraph [0021], determine path(s), within the hierarchy, to the specified node(s) using stored mappings)
analyzing a mapping of the first node, wherein the analyzing comprises determining whether the mapping contains one or more inputs from the one or more input nodes (Heng, see paragraph [0021], The path module determines the path(s) at least in part by mapping the specified node(s) to particular parent node(s) of the specified node(s) using a parent mapping that maps a first subset of the hierarchy, such as nodes on a particular level of the hierarchy, to parent nodes of the first subset).
Heng doesn’t explicitly teach in response to determining that the mapping contains one or more inputs from an input node of the one or more input nodes, identifying valid drop points for the first node using the input node.
In analogous art Eilers teaches in response to determining that the mapping contains one or more inputs from an input node of the one or more input nodes identifying valid drop points for the first node using the input node (Eilers, see paragraph [0007], monitoring a position of a cursor as it is dragged from a first position to a second position in the electronic document, determining whether the second position is within boundaries of a valid drop target area and selecting the valid drop target area if second position is within the boundaries of the valid drop target area).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Eilers and apply them on the teaching of Heng as doing so ensures that objects are inserted only in valid drop target areas and are aligned according to predetermined alignment rules (Eilers, see paragraph [0006]).

(Heng, see paragraph [0023], the request may check for the existence of specified node(s) in the hierarchy, and the path, parent, and child mappings may be used to determine whether the specified node(s) exist. For example, the request may request a determination of whether any of the specified node(s) are present among target level nodes such as user identifiers or leaf nodes, and the path module may respond to the request by indicating whether or not the specified node(s) were in the mapping(s) for the target level).

	As per claim 3, Heng-Eilers teaches the method of claim 2, wherein identifying the one or more nodes preceding the first node comprises determining that there is a first one or more nodes on a same first execution branch as the first node selecting the first one or more nodes as nodes that precede the first node determining whether the first one or more nodes have a first parent node (Heng, see paragraph [0021], The path module determines the path(s) at least in part by mapping the specified node(s) to particular parent node(s) of the specified node(s) using a parent mapping that maps a first subset of the hierarchy, such as nodes on a particular level of the hierarchy, to parent nodes of the first subset) and in response to determining that the first one or more nodes have a first parent node, selecting the first parent node and any first corresponding nodes as nodes that precede the first node, wherein the first corresponding nodes are one or more nodes on a same parent execution branch as the first parent node (Heng, see paragraph [0021], the path module also maps the particular parent node(s) to particular path(s), within the hierarchy, using a path mapping that maps a second subset of the hierarchy to paths, within the hierarchy, to the second subset. In one embodiment, the particular path(s) to the particular parent node(s) that were determined using the path mapping may be assembled with the connections from the particular parent node(s) to the specified node(s) that were determined using the parent mapping to form path(s) within the hierarchy to the specified node(s)).

	As per claim 4, Heng-Eilers teaches the method of claim 3, further comprising: determining that the first parent node has a second parent node; and selecting the second parent node and any second corresponding nodes as nodes that precede the first node, wherein the second corresponding nodes are on a same second parent execution branch as the second parent node (Heng, see paragraph [0023], existence of specified node(s) in the hierarchy, and the path, parent, and child mappings may be used to determine whether the specified node(s) exist. For example, the request may request a determination of whether any of the specified node(s) are present among target level nodes such as user identifiers or leaf nodes, and the path module may respond to the request by indicating whether or not the specified node(s) were in the mapping(s) for the target level).

	As per claim 5, Heng-Eilers teaches the method of claim 1, wherein determining whether the mapping contains one or more inputs from the one or more input nodes comprises: determining an input array for the first node from the mapping identifying a first input from the one or more inputs and determining whether the first input is included in the input array (Heng, see paragraph [0021], The path module also maps the particular parent node(s) to particular path(s), within the hierarchy, using a path mapping that maps a second subset of the hierarchy to paths, within the hierarchy, to the second subset. In one embodiment, the particular path(s) to the particular parent node(s) that were determined using the path mapping may be assembled with the connections from the particular parent node(s) to the specified node(s) that were determined using the parent mapping to form path(s) within the hierarchy to the specified node(s)).
(Heng, see paragraph [0021], The path module determines the path(s) at least in part by mapping the specified node(s) to particular parent node(s) of the specified node(s) using a parent mapping that maps a first subset of the hierarchy, such as nodes on a particular level of the hierarchy, to parent nodes of the first subset).

	As per claim 7, 
			[Rejection rational for claim 5 is applicable].

	As per claim 8, Heng doesn’t explicitly teach the method of claim 1, wherein identifying valid drop points comprises: invalidating all drop points that are prior to the input node.
	In analogous art Eilers teaches the method of claim 1, wherein identifying valid drop points comprises: invalidating all drop points that are prior to the input node (Eilers, see paragraph [0071], indicating that the area over which the cursor 1050 is positioned is unavailable for dropping the selected image object. The target-alignment-and-drop does not allow the user to drop an image object anywhere on the web page 1000 that is not covered by a valid drop target area. This includes non-editable areas of the web page 1000).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Eilers and apply them on the teaching of Heng as doing so ensures that objects are inserted only in valid drop target areas and are aligned according to predetermined alignment rules (Eilers, see paragraph [0006]).

As per claim 9, Heng-Eilers teaches the method of claim 8, wherein the input node is a nearest input node. (Heng, see paragraph [0021], The path module determines the path(s) at least in part by mapping the specified node(s) to particular parent node(s) of the specified node(s) using a parent mapping that maps a first subset of the hierarchy, such as nodes on a particular level of the hierarchy, to parent nodes of the first subset).

	As per claim 10, Heng doesn’t explicitly teach the method of claim 1, further comprising: outputting a visual representation of the valid drop points.
	In analogous art Eilers teaches the method of claim 1, further comprising: outputting a visual representation of the valid drop points (Eilers, see paragraph [0047], An alignment marker 551 appears over the text, and within the upper left hand corner area of the text paragraph 510 to visually indicate to the user that the upper left hand corner of the text paragraph 510 is the current target region for inserting the object).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Eilers and apply them on the teaching of Heng as doing so ensures that objects are inserted only in valid drop target areas and are aligned according to predetermined alignment rules (Eilers, see paragraph [0006]).

As per claim 11, Heng doesn’t explicitly teach the method of claim 1, wherein the first node has been selected for a drag and drop operation.
In analogous art Eilers teaches the method of claim 1, wherein the first node has been selected for a drag and drop operation (Eilers, see paragraph [0047], If the user releases the control 32 (in the standard click-to-select-and-drag and then click-to-drop-and-release mouse usability) to drop the image object 505, the target-alignment-and-drop control 32 inserts the object 505 at the upper left hand corner of the text paragraph 510 and reformats the text to flow around (to the right and below) the inserted object 505).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Eilers and apply them on the teaching (Eilers, see paragraph [0006]).

	As per claim 12, a system having one or more computer processors, (Heng, see paragraph [0021], the computing device(s) also include processor(s) configured to determine path(s) to specified node(s) based on the stored mappings. In one embodiment, a request processor) the system configured to: 
identify a first node; (Heng, see paragraph [0021], receives a request that identifies or specifies node(s) in a hierarchy of nodes.) 
identify one or more input nodes, wherein the one or more input nodes are nodes within an integration flow of the first node (Heng, see paragraph [0021], determine path(s), within the hierarchy, to the specified node(s) using stored mappings)
analyze a mapping of the first node, wherein the analyzing comprises: determine whether the mapping contains one or more inputs from the one or more input nodes (Heng, see paragraph [0021], The path module determines the path(s) at least in part by mapping the specified node(s) to particular parent node(s) of the specified node(s) using a parent mapping that maps a first subset of the hierarchy, such as nodes on a particular level of the hierarchy, to parent nodes of the first subset).
Heng doesn’t explicitly teach in response to determining that the mapping contains one or more inputs from an input node of the one or more input nodes, identifying valid drop points for the first node using the input node.
In analogous art Eilers teaches in response to determining that the mapping contains one or more inputs from an input node of the one or more input nodes identifying valid drop points for the first node using the input node (Eilers, see paragraph [0007], monitoring a position of a cursor as it is dragged from a first position to a second position in the electronic document, determining whether the second position is within boundaries of a valid drop target area and selecting the valid drop target area if second position is within the boundaries of the valid drop target area).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Eilers and apply them on the teaching of Heng as doing so ensures that objects are inserted only in valid drop target areas and are aligned according to predetermined alignment rules (Eilers, see paragraph [0006]).

As per claim 13, Heng-Eilers teaches the system of claim 12, wherein identifying the one or more input nodes comprises: analyzing a configuration of the first node, wherein the configuration includes at least a structure of the integration flow of the first node and identifying one or more nodes preceding the first node within the integration flow of the first node (Heng, see paragraph [0023], the request may check for the existence of specified node(s) in the hierarchy, and the path, parent, and child mappings may be used to determine whether the specified node(s) exist. For example, the request may request a determination of whether any of the specified node(s) are present among target level nodes such as user identifiers or leaf nodes, and the path module may respond to the request by indicating whether or not the specified node(s) were in the mapping(s) for the target level).

As per claim 14, Heng-Eilers teaches the system of claim 13, wherein identifying the one or more nodes preceding the first node comprises: determining that there is a first one or more nodes on a same first execution branch as the first node; selecting the first one or more nodes as nodes that precede the first node; determining whether the first one or more nodes have a first parent node; (Heng, see paragraph [0021], The path module determines the path(s) at least in part by mapping the specified node(s) to particular parent node(s) of the specified node(s) using a parent mapping that maps a first subset of the hierarchy, such as nodes on a particular level of the hierarchy, to parent nodes of the first subset)  and in (Heng, see paragraph [0021], the path module also maps the particular parent node(s) to particular path(s), within the hierarchy, using a path mapping that maps a second subset of the hierarchy to paths, within the hierarchy, to the second subset. In one embodiment, the particular path(s) to the particular parent node(s) that were determined using the path mapping may be assembled with the connections from the particular parent node(s) to the specified node(s) that were determined using the parent mapping to form path(s) within the hierarchy to the specified node(s)).

As per claim 15, Heng-Eilers teaches the system of claim 14, further comprising: determining that the first parent node has a second parent node; and selecting the second parent node and any second corresponding nodes as nodes that precede the first node, wherein the second corresponding nodes are on a same second parent execution branch as the second parent node. (Heng, see paragraph [0023], existence of specified node(s) in the hierarchy, and the path, parent, and child mappings may be used to determine whether the specified node(s) exist. For example, the request may request a determination of whether any of the specified node(s) are present among target level nodes such as user identifiers or leaf nodes, and the path module may respond to the request by indicating whether or not the specified node(s) were in the mapping(s) for the target level).

As per claim 16, Heng-Eilers teaches the system of claim 12, wherein determining whether the mapping contains one or more inputs from the one or more input nodes comprises: determining an input array for the first node from the mapping; identifying a first input from the one or more inputs; and determining whether the first input is included in the input array. (Heng, see paragraph [0021], The path module also maps the particular parent node(s) to particular path(s), within the hierarchy, using a path mapping that maps a second subset of the hierarchy to paths, within the hierarchy, to the second subset. In one embodiment, the particular path(s) to the particular parent node(s) that were determined using the path mapping may be assembled with the connections from the particular parent node(s) to the specified node(s) that were determined using the parent mapping to form path(s) within the hierarchy to the specified node(s)).

As per claim 17, 
		[Rejection rational for claim 1 is applicable]. 

As per claim 18, Heng-Eilers teaches the computer program product of claim 17, wherein identifying the one or more input nodes comprises: analyzing a configuration of the first node, wherein the configuration includes at least a structure of the integration flow of the first node; and identifying one or more nodes preceding the first node within the integration flow of the first node. (Heng, see paragraph [0023], the request may check for the existence of specified node(s) in the hierarchy, and the path, parent, and child mappings may be used to determine whether the specified node(s) exist. For example, the request may request a determination of whether any of the specified node(s) are present among target level nodes such as user identifiers or leaf nodes, and the path module may respond to the request by indicating whether or not the specified node(s) were in the mapping(s) for the target level).

As per claim 19, Heng-Eilers teaches the computer program product of claim 17, wherein determining whether the mapping contains one or more inputs from the one or more input nodes comprises: determining an input array for the first node from the mapping; (Heng, see paragraph [0021], The path module also maps the particular parent node(s) to particular path(s), within the hierarchy, using a path mapping that maps a second subset of the hierarchy to paths, within the hierarchy, to the second subset. In one embodiment, the particular path(s) to the particular parent node(s) that were determined using the path mapping may be assembled with the connections from the particular parent node(s) to the specified node(s) that were determined using the parent mapping to form path(s) within the hierarchy to the specified node(s)).

As per claim 20, 
		[Rejection rational for claim 8 is applicable]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2007/0162489, which describes mapping source and target objects.
U.S. PGPub 2005/0138057, which describes data mapping visualization. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HERMON ASRES/            Primary Examiner, Art Unit 2449